DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 January 2020 and 19 May 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US 2022/0199208 A1), hereinafter McFarlane, in view of Saxena et al. (US 2018/0165588 A1), hereinafter Saxena.

Claim 1:
McFarlane discloses:
A system for exchanging health data including a phenotype network comprising:
at least one user device and at least one remote server in network communication with a health data exchange platform;
Figure 1 and [0036] disclose user devices 104 and remote servers and databases 102 (e.g. [0039]) in network communication 110.
wherein the at least one remote server includes , and a permissions database;
[0040] discloses databases including health data (i.e. report database includes health data). [0046] among others, discloses selecting parts of the medical records to be shared (i.e. permissions database).
wherein the report database includes health data;
[0040] discloses databases including health data (i.e. report database includes health data).
wherein the at least one user device is operable to authorize sharing of selected health data with a third-party device via a graphical user interface (GUI), thereby creating selected permissible data;
[0046], among others, discloses selecting parts of the medical records to be shared, with [0077] disclosing this being performed on the user’s GUI.
wherein the health data exchange platform is operable to exchange the selected permissible data with the third-party device;
[0059] discloses an authorized user viewing selected permissible EHR data on a device.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
wherein the at least one remote server includes a phenotype database, a report database, a recommendation database, and a permissions database;
[0211] and subsequent [0212]-[0213] and [0216] discloses cognitive profiles including demographic, geographic, psychographic, behavioristic, and other attributes, including interests, hobbies, social behaviors, etc…(i.e. phenotype database). [0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection to, for example, at least one phenotype (e.g. [0049], i.e. recommendation database).
wherein the phenotype network includes a plurality of user nodes, a plurality of phenotype or concept nodes, and a plurality of edges connecting the plurality of user nodes and/or the phenotype or concept nodes; and
[0049] and Figure 12a disclose cognitive graphs (i.e. phenotype networks) which depict relationships (i.e. edges) between people, places, and things (i.e. nodes).
wherein the phenotype network is operable to automatically suggest a connection with another user, at least one phenotype, at least one medical entity, and/or at least one health status.
[0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection to, for example, at least one phenotype (e.g. [0049]), such as in applicant’s claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 2: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.
McFarlane further discloses: 
wherein the at least one remote server includes a plurality of distributed servers.
Figure 1 and [0036] disclose user devices 104 and remote servers and databases 102 (e.g. [0039]) in network communication 110. [0090] and [0091] explicitly disclose distributed computing.

Claim 3: McFarlane in view of Saxena discloses the system of claim 2, as discussed above.
McFarlane further discloses:
wherein the health data exchange platform includes a distributed ledger, and wherein the health data exchange platform uses a private key and a public key to encrypt data stored on the distributed ledger.
Figure 5 and [0057]-[0060] disclose the healthcare data exchange implemented over a blockchain network (i.e. distributed ledger), with [0060] explicitly disclosing use of public and private keys.

Claim 4: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.
McFarlane further discloses:
wherein the permissions database stores information relating to what data each user has authorized to release to other entities.
[0046] among others, discloses selecting parts of the medical records to be shared (i.e. permissions database). [0063] explicitly specifies granting specific permissions for access to parts of the user’s medical record.

Claim 5: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
wherein the phenotype database further includes a user profile database, and wherein the user profile database includes purchase history, social media history, web browsing history, biodata, sleep data, stress information, medications, supplements, disease profile, genotypes, workout information, diet information, social behaviors, emotional data, cognitive pursuits, data from third-party health applications, a frequency of interaction by the user with the phenotype network, hobbies, group memberships, and/or interests.
[0211] and subsequent [0212]-[0213] and [0216] discloses cognitive profiles including demographic, geographic, psychographic, behavioristic, and other attributes, including interests, hobbies, social behaviors, etc…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 6: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.
McFarlane further discloses:
wherein the health data includes medical reports, sleep logs, wearable sensor data, blood test results, and/or genetic testing data.
[0040] discloses databases including health data, such as medical history and test results.

Claim 7: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
further including a geographic database, wherein the geographic database includes information regarding known health issues by neighborhood, city, county, state, country, region, and/or zip code.
[0211] discloses cognitive profiles including geographic information, with [0304] disclosing suggesting local health clinics for particular health checks within a target geographic area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 8: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.
McFarlane further discloses:
further including a medical community database, wherein the medical community database includes research studies, clinical trials, and/or disease information.
[0043] discloses a research access module, which as in [0068] displays opportunities to share portions of medical data.

Claim 9: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
further including a plurality of prediction modules to determine an unknown, incomplete, and/or inaccurate user attribute.
[0093] discloses an insight/learning engine which includes a plurality of prediction modules, including a discover/visibility component, predict component, rank/recommend component, as well as insight agents. These provide insights into user attributes, such as in [0094], by working together to suggest a connection to attributes (e.g. [0049]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 11: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
further including a candidate connection generator, a conversion prediction engine, a value computation engine, an expected value scoring engine, and expected value rankings, and wherein the candidate connection generator, the conversion prediction engine, the value computation engine, the expected value scoring engine, and the expected value rankings are operable to automatically suggest the connection.
[0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection, such as in applicant’s claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 12: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
wherein the phenotype network system is operable to dynamically make recommendations based on social interactions, location data, biometric data, a digital footprint, and/or usage of the at least one user device.
[0211] and subsequent [0212]-[0213] and [0216] discloses cognitive profiles including demographic, geographic, psychographic, behavioristic, and other attributes, including geographic information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 13: McFarlane in view of Saxena discloses the system of claim 1, as discussed above.
McFarlane further discloses:
wherein the health data exchange platform includes an action log, and wherein the action log records a timestamp of when an action occurred, an identification of a user, an action type, an identification of where the action was directed, and content associated with the action.
[0025] discloses timestamping activities relating to health information data. As in [0054], for example, smart contracts can be used to specify permissions, which entails identifying who is authorized (i.e. identification of user) what they are authorized to access and do with the information (e.g. access and store EHR data, i.e. action type and directed and content).

Claim 14: 
McFarlane discloses:
A system for exchanging health data including a phenotype network comprising:
at least one user device and at least one remote server in network communication with a health data exchange platform;
Figure 1 and [0036] disclose user devices 104 and remote servers and databases 102 (e.g. [0039]) in network communication 110.
wherein the at least one remote server includes 
[0040] discloses databases including health data (i.e. report database includes health data). [0046] among others, discloses selecting parts of the medical records to be shared (i.e. permissions database). 
wherein the report database includes health data;
[0040] discloses databases including health data (i.e. report database includes health data).
wherein the at least one user device is operable to authorize sharing of selected health data with a third-party device via a graphical user interface (GUI), thereby creating selected permissible data;
[0046], among others, discloses selecting parts of the medical records to be shared, with [0077] disclosing this being performed on the user’s GUI.
wherein the health data exchange platform is operable to exchange the selected permissible data with the third-party device;
[0059] discloses an authorized user viewing selected permissible EHR data on a device.
wherein the at least one remote server includes a plurality of distributed servers;
Figure 1 and [0036] disclose user devices 104 and remote servers and databases 102 (e.g. [0039]) in network communication 110. [0090] and [0091] explicitly disclose distributed computing.
wherein the health data exchange platform includes a distributed ledger; and
Figure 5 and [0057]-[0060] disclose the healthcare data exchange implemented over a blockchain network (i.e. distributed ledger).
wherein the health data exchange platform uses a public key and a private key to encrypt data stored on the distributed ledger.
Figure 5 and [0057]-[0060] disclose the healthcare data exchange implemented over a blockchain network (i.e. distributed ledger), with [0060] explicitly disclosing use of public and private keys.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
wherein the at least one remote server includes a phenotype database, a report database, a recommendation database, and a permissions database;
[0211] and subsequent [0212]-[0213] and [0216] discloses cognitive profiles including demographic, geographic, psychographic, behavioristic, and other attributes, including interests, hobbies, social behaviors, etc…(i.e. phenotype database). [0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection to, for example, at least one phenotype (e.g. [0049], i.e. recommendation database).
wherein the phenotype network includes a plurality of user nodes, a plurality of phenotype or concept nodes, and a plurality of edges connecting the plurality of user nodes and/or the phenotype or concept nodes;
[0049] and Figure 12a disclose cognitive graphs (i.e. phenotype networks) which depict relationships (i.e. edges) between people, places, and things (i.e. nodes).
wherein the phenotype network is operable to automatically suggest a connection with another user, at least one phenotype, at least one medical entity, and/or at least one health status;
[0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection to, for example, at least one phenotype (e.g. [0049]), such as in applicant’s claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 15: McFarlane in view of Saxena discloses the system of claim 14, as discussed above.
McFarlane further discloses:
wherein the health data exchange platform is operable to execute a smart contract granting the third-party device access to the selected permissible data.
[0054], for example, discloses smart contract used to specify permissions to access patient data.

Claim 16: McFarlane in view of Saxena discloses the system of claim 14, as discussed above.
McFarlane further discloses:
wherein the health data exchange platform is operable to process a micropayment between the at least one user device and the third-party device.
[0064] and [0071], for example, disclose contract research organizations (CROs) paying a fee to use user data for research, involving paying a small fee, such as those fees in [0074]. 

Claim 17: McFarlane in view of Saxena discloses the system of claim 14, as discussed above.
McFarlane further discloses:
wherein the health data is stored off-chain.
[0008], for example, discloses use of smart contracts on a blockchain to allow provider access to health data stored in databases (i.e. off-chain). 

Claim 18: McFarlane in view of Saxena discloses the system of claim 14, as discussed above.
McFarlane further discloses:
herein the health data exchange platform is built on an Ethereum blockchain or a Bitcoin blockchain.
[0039], for example, discloses use of Ethereum blockchain.

Claim 19: McFarlane in view of Saxena discloses the system of claim 14, as discussed above.
McFarlane further discloses:
wherein the permissions database stores links to one or more locations where the selected permissible data is stored on the distributed ledger.
[0046] among others, discloses selecting parts of the medical records to be shared (i.e. permissions database).

Claim 20:
McFarlane discloses:
A system for exchanging health data including a phenotype network comprising:
at least one user device and at least one remote server in network communication with a health data exchange platform;
Figure 1 and [0036] disclose user devices 104 and remote servers and databases 102 (e.g. [0039]) in network communication 110.
wherein the at least one remote server includes 
[0040] discloses databases including health data (i.e. report database includes health data). [0046] among others, discloses selecting parts of the medical records to be shared (i.e. permissions database). Saxena [0211] and subsequent [0212]-[0213] and [0216] discloses cognitive profiles including demographic, geographic, psychographic, behavioristic, and other attributes, including interests, hobbies, social behaviors, etc…(i.e. phenotype database).
wherein the report database includes health data;
[0040] discloses databases including health data (i.e. report database includes health data).
wherein the at least one user device is operable to authorize sharing of selected health data with a third-party device via a graphical user interface (GUI), thereby creating selected permissible data;
[0046], among others, discloses selecting parts of the medical records to be shared, with [0077] disclosing this being performed on the user’s GUI.
wherein the health data exchange platform is operable to exchange the selected permissible data with the third-party device;
[0059] discloses an authorized user viewing selected permissible EHR data on a device.
wherein the health data exchange platform is operable to process a micropayment between the at least one user device and the third-party device;
[0064] and [0071], for example, disclose contract research organizations (CROs) paying a fee to use user data for research, involving paying a small fee, such as those fees in [0074].
wherein the at least one remote server includes a plurality of distributed servers;
Figure 1 and [0036] disclose user devices 104 and remote servers and databases 102 (e.g. [0039]) in network communication 110. [0090] and [0091] explicitly disclose distributed computing.
wherein the health data exchange platform includes a distributed ledger;
Figure 5 and [0057]-[0060] disclose the healthcare data exchange implemented over a blockchain network (i.e. distributed ledger).
wherein the health data exchange platform uses a public key and a private key to encrypt data stored on the distributed ledger; and
Figure 5 and [0057]-[0060] disclose the healthcare data exchange implemented over a blockchain network (i.e. distributed ledger), with [0060] explicitly disclosing use of public and private keys.
wherein the permissions database stores links to one or more locations where the selected permissible data is stored on the distributed ledger.
[0046] among others, discloses selecting parts of the medical records to be shared (i.e. permissions database).

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Saxena does disclose these limitations, specifically:
wherein the at least one remote server includes a phenotype database, a report database, a recommendation database, and a permissions database;
[0211] and subsequent [0212]-[0213] and [0216] discloses cognitive profiles including demographic, geographic, psychographic, behavioristic, and other attributes, including interests, hobbies, social behaviors, etc…(i.e. phenotype database). [0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection to, for example, at least one phenotype (e.g. [0049], i.e. recommendation database).
wherein the phenotype network includes a plurality of user nodes, a plurality of phenotype or concept nodes, and a plurality of edges connecting the plurality of user nodes and/or the phenotype or concept nodes;
[0049] and Figure 12a disclose cognitive graphs (i.e. phenotype networks) which depict relationships (i.e. edges) between people, places, and things (i.e. nodes).
wherein the phenotype network is operable to automatically suggest a connection with another user, at least one phenotype, at least one medical entity, and/or at least one health status;
[0093]-[0094] disclose an insight/learning engine which generates a recommendation/insight pertaining to a cognitive graph, including discover/visibility, predict, rank/recommend, and other insight agents, including weighting of values between nodes as in [0218]. These components work together to suggest the connection to, for example, at least one phenotype (e.g. [0049]), such as in applicant’s claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Saxena.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane for “extracting insights by uncovering difficult-to-discover patterns and connections” (Saxena: [0003]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US 2022/0199208 A1), hereinafter McFarlane, in view of Saxena et al. (US 2018/0165588 A1), hereinafter Saxena, further in view of Ohnemus et al. (US 2018/0350451 A1), hereinafter Ohnemus.

Claim 10: McFarlane in view of Saxena further in view of Ohnemus discloses the system of claim 9, as discussed above.

While McFarlane does disclose the various limitations above regarding sharing health data through a health data exchange, McFarlane does not explicitly disclose the following limitations. However, Ohnemus does disclose these limitations, specifically:
wherein the unknown, incomplete, and/or inaccurate user attribute is determined using at least one decision tree, a random forest classifier, a binary classifier, a 78Attorney Docket No. 4281-018 multiclass classifier, a linear classifier, a Naive Bayesian classifier, a neural network, a Hidden Markov model, or a support vector machine.
[0060] discloses prediction modules to determine classification of data, specifically using neural networks (ANN) or support vector machine (SVM) for this purpose.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by McFarlane with the above limitations as disclosed by Ohnemus.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McFarlane in order to assess “the relative health of a person in a rapid, cost effective, and timely manner” (Ohnemus: [0002]) and for “self-learning activity identification) (Ohnemus: [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kain et al. (US 2020/0035341 A1)
Discloses collecting and aggregating genomic, medical, and other data for analysis, research, pharmaceutical development, medical treatment, etc… utilizing blockchain.
Kress (US 2015/0317439 A1)
Discloses a system providing users information on healthcare utilization of other members of their social network.
Hosseini et al. (US 2018/0294047 A1)
Discloses a system for managing a user’s fitness, genetic, and medical data, including a marketplace allowing monetization of a user profile with blockchain integration.
St. Paul (US 2019/0311791 A1)
Discloses a system allowing patients to authorize specific medical personnel to access the patient’s EMR. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626